Title: From Alexander Hamilton to Nathan Rice, 14 March 1800
From: Hamilton, Alexander
To: Rice, Nathan

N Y. March 14th 1800
Sir
I have received your letter of the fourth instant.
I have sent the commission and letter of Lt Spring to the Secretary of War. The result, as soon as known, shall be communicated to you.
With respect to the filling of vacancies, I have no intimations on the subject from the Secretary of War and therefore conclude that they will be filled at least in the way of promotions. The ultimate vacancies that are produced, may not, perhaps, from the particular state of things, be filled at present.
I am very happy to hear that order and subordination have been restored among your men.
Col. Rice

